Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s election without traverse of the election of species of a biochanin A as the species from Group A and a teterapeptide as the species for Group B, in the reply filed on 04/22/2021 is acknowledged.  Claims 5-6, 10-11 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1-4, 7-9, 12-16 and 20 that reads on the elected species have been examined on the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


	Claims 1-4, 7-9, 12-16 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,226,495.  Although the claims at issue are not identical, the claims are drawn to the same and/or a similar method/process of using.  For example, US Patent 10,226,495 now referred to as Stottlemyre reads on claims 1-4, 7-9, 12-16 and 20 of the claimed invention because both invention teach a method of treating or preventing of alopecia in a subject in need thereof comprising administering to a subject a therapeutically effective amount of a composition comprising a hinoki oil, a red clover extract comprising biochanin A, a peptide and further comprising a rosemary oil, a tea tree oil and a carrier therein. Further, the instantly claimed invention encompasses and/or is encompassed by the claimed invention of US 10,226,495. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-9, 12-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites the limitation of “wherein the red clover extract.” There is insufficient antecedent basis for the limitation in the claim, because there is no original reference to “a red clover extract.” 
Claim 1 is rendered vague and indefinite for the phrase “the composition is provided for administration to a subject having alopecia in a therapeutically effective amount.” The language does not make clear that the composition is administered to a patient, only “provided for administration,” which may be reasonably interpreted as other than administering, such as “readied for administration” or “made available for administration.”  The claim is indefinite, because it is open to more than one reasonable interpretation.  
All other claims depend directly from the rejected claims and are, therefore, also rejected under 35 U.S.C. 112, second paragraph for the reasons set forth above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 7-9, 12-16 and 20 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Zelickson et al. (WO 0211675 DWPI Abstract) in view of Lee et . 
A method of treating or preventing of alopecia in a subject in need thereof comprising administering to a subject a therapeutically effective amount of a composition (as a topical) comprising a hinoki oil, a red clover extract comprising biochanin A (the elected species is biochanin A), a peptide (the elected species is a tetrapeptide) and further comprising a rosemary oil, a tea tree oil and a carrier therein is claimed. 
[Please note that since Applicant is claiming using the claimed composition for prophylaxis use (i.e. to prevent), and the administration of the claimed composition to a subject in need thereof would inherently read on treating or preventing any and/or all diseases or disorders in a subject instead of just treating the claimed disorder/diseases such as alopecia because it appears to Examiner that the language "to prevent” means that the claimed subject does not have to yet have and/or be suffering from the claimed disorder/diseases.]
Zelickson teaches a composition (as a topical) comprising a red clover extract comprising biochanin A (an isoflavone) and a carrier (please note that the carrier could just be water) to be administered to a subject with alopecia (see entire document including, e.g. pages 1-6).  Zelickson does not expressly teach the further inclusion of 
Lee beneficially teaches a composition comprising a hinoki oil to be administered to a subject having alopecia (see entire document including, e.g. pages 1-14).
Bakala beneficially teaches a composition (as a topical in the form of an emulsion) comprising a tetrapeptide to be administered to a subject having alopecia (see entire document including, e.g. pages 1-11).
Aspiotis beneficially teaches a composition (as a topical) comprising a tetrapeptide to be administered to a subject having alopecia (see entire document including, e.g. pages 1-9)
Bradley beneficially teaches a composition (as a topical in the form of a conditioner) comprising a rosemary oil and a pharmaceutical acceptable additive to be administered to a subject having alopecia (see entire document including, e.g. pages 1-2)
Wang beneficially teaches a composition (as a topical in the form of a shampoo) comprising a tea tree oil to be administered to a subject having alopecia (see entire document including, e.g. pages 1-2)
		It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zelickson’s composition by further including a hinoki oil, a peptide (the elected species is a tetrapeptide), a rosemary oil, and a tea tree oil within the Zelickson’s composition as taught by the secondary references (as discussed above), as well as to administer such composition for the same purpose of treating a subject having alopecia.  The adjustment of other conventional working conditions 
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             


/MICHAEL BARKER/           Primary Examiner, Art Unit 1655